Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 12/30/2021. Applicant amended claims 1, 6 – 8, 12 – 14; claims 1 – 15 are pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Altman on 3/2/2022.
The application has been amended as follows: 
	IN THE CLAIMS:

1. (Currently amended) A thermostatic valve for a fluid circulation circuit, the valve comprising: 
a housing, which is provided with orifices for passing a fluid of the circulation circuit and inside which said fluid flows between the orifices, 
a sleeve for regulating the flow of the fluid in the housing between the orifices, said sleeve defining a central axis and being movable relative to the housing along said central axis, 
a thermostat, which comprises both a heat-sensitive part, containing a thermodilatable material and arranged on the flow of the fluid in the housing between the orifices, and a movable part, translatable relative to the heat-sensitive part along the central axis under the effect of an expansion of the thermodilatable part, a first part of the thermostat, among its heat-sensitive and movable parts, being kinematically connected to the housing by a stirrup while the second part of the thermostat is kinematically connected to the sleeve, such that the movements between the heat-sensitive and movable parts of the thermostat command, by movement of the sleeve along the central axis, the regulating action 
that extends lengthwise parallel to the central axis, 
that connects, through the inside of the sleeve, the first part of the thermostat, to an attachment part of the housing, and 
that, at its longitudinal end opposite the first part of the thermostat, is provided with fasteners for fastening to the attachment part, said fasteners being locked to the attachment part by plastic deformation of at least one part of each of the fasteners which is fixedly fastened to the attachment part.

	The amendment is made to overcome prior at.

	Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, examiner is interpreting the limitation “said fasteners being locked to the attachment part by plastic deformation of at least one part of each one the fasteners which is fixedly fastened to the attachment part” to mean the part of the fastener is plastically deformed to attach to the attachment part (the term “which” in the limitation is interpreted to refer to the part of the fastener that is plastically deformed). 
Regarding claims 1 and 12, prior art does not make obvious the claim limitations “said fasteners being locked to the attachment part by plastic deformation of at least one part of each one the fasteners which is fixedly fastened to the attachment part” and “each arm is fastened and locked to the attachment part of the housing, by plastically deforming at least one part of fastener with which the longitudinal end of the arm is provided opposite the first part of the thermostat, so as to fixedly said at least one part to the attachment part” respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753